Case 2:18-cv-00595-CW-DAO Document 101 Filed 08/19/21 PageID.1119 Page 1 of 5




            UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                              CENTRAL DIVISION


  LOVE-LESS ASH COMPANY, INC. d.b.a.                 MEMORANDUM DECISION AND
  DUSTLESS TECHNOLOGIES, a Utah                      ORDER GRANTING RENEWED EX
  corporation; and DUSTLESS DEPOT, LLC, a            PARTE MOTION FOR ALTERNATIVE
  Utah limited liability company,                    SERVICE OF PROCESS ON
                                                     DEFENDANT KA YEE WONG
         Plaintiffs,                                 PURSUANT TO RULE 4(f)(3)
                                                     (DOC. NO. 92)
  v.

  ASIA PACIFIC CONSTRUCTION, LLC;                    Case No. 2:18-cv-00595-CW-DAO
  TOOL4STONE; TOOLSMART POWER
  AND ABRASIVE TOOLS INC. a/k/a                      Judge Clark Waddoups
  POWER AND ABRASIVE TOOLS STORE;
  KYLE CRANFILL, an individual; PAUL                 Magistrate Judge Daphne A. Oberg
  FISHBACH, an individual doing business as
  DEALSDIRECT-CA; TAOUFIK EL
  HADDAR, an individual doing business as
  NYVOSCOMPUTERS; POLISHING
  ABRASIVE TOOLS MART INC; CANXIN
  LEI, an individual; AIWEN PAN, an
  individual; and KA YEE WONG, an
  individual,

         Defendants.


        Before the court is Plaintiffs’ Renewed Ex Parte Motion for Alternative Service of

 Process on Defendant Ka Yee Wong to Rule 4(f)(3), (“Mot.,” Doc. No. 92). Plaintiffs seek leave

 to serve Mr. Wong, an individual believed to reside outside the United States, by email. For the

 reasons explained below, the court GRANTS the motion.




                                                 1
Case 2:18-cv-00595-CW-DAO Document 101 Filed 08/19/21 PageID.1120 Page 2 of 5




                                         BACKGROUND

        Plaintiffs previously sought to leave to serve Mr. Wong by email and by mail to the

 registered agent for Defendant Polishing Abrasive Tools Mart Inc. (Mot. for Alt. Service

 (“Original Mot.”), Doc. No. 85.) The court denied the motion without prejudice because

 Plaintiffs failed to establish with specificity the affiliation between Mr. Wong and Defendant

 Polishing Abrasive Tools Mart Inc., and failed to submit other evidence supporting a finding that

 service by mail to this entity’s registered agent would be reasonably likely to provide notice to

 Mr. Wong. (Order, Doc. No. 89.) The court also observed that Plaintiffs did not provide

 information showing the email for Mr. Wong was an active or recently used email address. (Id.)

 This renewed motion followed, which incorporates by reference Plaintiffs’ original motion for

 alternative service, (Doc. No. 85), and the original Declaration of Perry S. Clegg, (“Clegg Decl.,”

 Doc. No. 84-1). Plaintiffs now seek leave to serve Mr. Wong by email only. (Mot., Doc. No.

 92.)

        As set forth in the original motion and supporting declaration, Plaintiffs believe Mr.

 Wong resides in China or Hong Kong. (Original Mot. 3, Doc. No. 85; Clegg Decl. ¶ 7, Doc. No.

 84-1.) Despite information from another defendant, Canxin Lei, third-party discovery, and

 online searches, Plaintiffs have been unable to obtain a physical address for Mr. Wong.

 (Original Mot. 2–3, Doc. No. 85; Clegg Decl. ¶¶5–6, Doc. No. 84-1.) But Mr. Lei did provide

 Plaintiffs with an email address for Mr. Wong: wongkayee768@yahoo.com. (Clegg Decl. ¶

 9(b), Doc. No. 84-1.)

        In their renewed motion, Plaintiffs indicate Mr. Lei provided a phone number for Mr.

 Wong in addition to the email address. (Mot. 3, Doc. No. 92.) Counsel for Plaintiffs called and

 spoke with Mr. Wong three times. (Mot. 3, Doc. No. 92; Clegg Supp. Decl. ¶¶ 4–7, Doc. No.


                                                  2
Case 2:18-cv-00595-CW-DAO Document 101 Filed 08/19/21 PageID.1121 Page 3 of 5




 92-1.) Plaintiffs’ counsel informed Mr. Wong that he received the number and email address

 from Mr. Lei, that Mr. Wong had been sued in federal court in Utah in the United States, and

 provided Mr. Wong with case identifying information. (Mot. 3, Doc. No. 92; Clegg Supp. Decl.

 ¶¶ 4-8.) Plaintiffs’ counsel requested contact information by which he could send Mr. Wong a

 copy of the complaint and case documents. (Mot. 3, Doc. No. 92; Clegg Supp. Decl. ¶ 8, Doc.

 No. 94-1.) Mr. Wong refused to provide additional contact information but asked Plaintiffs’

 counsel to send the complaint and case documents to him at wongkayee768@yahoo.com, the

 email address provided by Mr. Lei. (Mot. 3–4, Doc. No. 92; Clegg Supp. Decl. ¶ 9, Doc. No.

 92-1.) Plaintiffs’ counsel believes the email address is active, because he sent a test email to this

 email address and did not receive a notice that the email was undeliverable. 1 (Mot. 4, Doc. No.

 92; Clegg Supp. Decl. ¶¶ 10, Doc. No. 92-1.)

                                       LEGAL STANDARD

        Rule 4(f) of the Federal Rules of Civil Procedure governs service of an individual outside

 the United States. This rule permits such individuals to be served:

        (1) by any internationally agreed means of service that is reasonably calculated to
        give notice, such as those authorized by the Hague Convention on the Service
        Abroad of Judicial and Extrajudicial Documents;

        (2) if there is no internationally agreed means, or if international agreement
        allows but does not specify other means, by a method that is reasonably calculated
        to give notice . . . ; or

        (3) by other means not prohibited by international agreement, as the court orders.

 Fed. R. Civ. P. 4(f). Courts interpreting Rule 4(f) have concluded it does not create a hierarchy

 of preferred methods of service, and parties are not required to comply with Rule 4(f)(1) or (2)


 1
   Plaintiffs’ counsel also suggested Mr. Wong could be served at two email address obtained
 from third-party discovery, which are associated with an Amazon account. This is unnecessary
 where Mr. Wong himself confirmed his email address as wongkayee768@yahoo.com.
                                                   3
Case 2:18-cv-00595-CW-DAO Document 101 Filed 08/19/21 PageID.1122 Page 4 of 5




 before seeking service under Rule 4(f)(3). See Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d

 1007, 1015 (9th Cir. 2002); The Neck Hammock, Inc. v. Danezen.com, No. 2:20-cv-00287, 2020

 U.S. Dist. LEXIS 202808, at *8 (D. Utah Oct. 29, 2020) (unpublished).

          The relevant inquiry under Rule 4(f)(3) is whether the requested method of service is

 “prohibited” by international agreement, including the Hague Convention. Compañía De

 Inversiones Mercantiles, S.A. v. Grupo Cementos de Chihuahua S.A.B. de C.V., 970 F.3d 1269,

 1294 (10th Cir. 2020); Rio Props., Inc., 284 F.3d at 1015 n.4; The Neck Hammock, 2020 U.S.

 Dist. LEXIS 202808, at *9.

                                             ANALYSIS

          Here, Plaintiffs request leave to complete service by email. The Hague Convention does

 not expressly prohibit service by email, and courts in this district and other jurisdictions have

 permitted service by email under Rule 4(f)(3). See, e.g., The Neck Hammock, 2020 U.S. Dist.

 LEXIS 202808, at *11–12; Williams-Sonoma Inc. v. Friendfinder, Inc., No. C 06-06572 JSW,

 2007 U.S. Dist. LEXIS 31299, at *5–6 (N.D. Cal. April 17, 2007) (unpublished). Thus, the

 method of service requested by Plaintiffs is not prohibited by international agreement under Rule

 4(f)(3). 2

          A method of service authorized under Rule 4(f)(3) must comport with constitutional

 notions of due process, meaning it must be “reasonably calculated to provide notice and an



 2
   China has objected to Article 10 of the Hague Convention, which permits service “by postal
 channels, directly to persons abroad” only if the “State of destination does not object.” 20 U.S.T.
 361, art. 10(a); Hague Conference on Private International Law website,
 https://www.hcch.net/en/instruments/conventions/status
 table/notifications/?csid=393&disp=resdn (translation of China’s declaration of opposition to
 Article 10). Courts are split as to whether a country’s objection to Article 10(a) is an objection
 to service by email, but the majority have concluded it does not equate to an objection to email
 service. The Neck Hammock, 2020 U.S. Dist. LEXIS 202808, at *10.)
                                                   4
Case 2:18-cv-00595-CW-DAO Document 101 Filed 08/19/21 PageID.1123 Page 5 of 5




 opportunity to respond.” The Neck Hammock, 2020 U.S. Dist. LEXIS 202808, at *11–12

 (quoting Rio Props., Inc., 284 F.3d at 1017). Service by email to Mr. Wong at the email

 provided by Mr. Lei and confirmed by Mr. Wong himself is reasonably calculated to provide Mr.

 Wong with notice of this action and an opportunity to respond. Accordingly, service via the

 requested method comports with due process as required under Rule 4(f)(3).

                                           CONCLUSION

          For these reasons, the court GRANTS Plaintiffs’ renewed motion for alternative service

 of process on Mr. Wong (Doc. No. 92) and ORDERS that Mr. Wong may be served as follows:

 by sending the summons, the operative complaint, and a copy of this order to Mr. Wong at the

 following email address three times per week for two consecutive weeks, not more often than

 once every other day (unless a written response is received from Mr. Wong acknowledging

 receipt of service): wongkayee768@yahoo.com.

          Upon completion of these steps, Plaintiffs shall file proof of compliance with the court’s

 order.

          DATED this 19th day of August, 2021.


                                                BY THE COURT:


                                                ____________________________
                                                Daphne A. Oberg
                                                United States Magistrate Judge




                                                   5
